                                                              JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


AXIS CAPITAL, INC.,
       Plaintiff,                  CV 15-9396 DSF (SPx)

               v.                  FINAL JUDGMENT

SYSTEM SOLDING (USA)
INC., et al.,
         Defendants.



  The Court having granted summary judgment against
Defendant System Solding (USA) Inc. and previously having
entered partial judgment against Defendant Chunming Li,

   IT IS ORDERED AND ADJUDGED that Plaintiff recover from
System Solding (USA) Inc. damages in the amount of $202,460.05;
post-judgment interest at the applicable rate pursuant to 28
U.S.C. §1961; and costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.

Date: November 16, 2018            ___________________________
                                   Dale S. Fischer
                                   United States District Judge
